

	

		II

		109th CONGRESS

		1st Session

		S. 2074

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Bingaman (for

			 himself, Mr. Baucus,

			 Mr. Dorgan, Mrs. Murray, Ms.

			 Cantwell, and Mr. Johnson)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security Act to provide

		  for fair treatment of services furnished to Indians under the medicaid program,

		  and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Medicaid Indian Health Act of

			 2005.

		2.Application of

			 100 percent fmap for services furnished to an indian by an urban indian health

			 program

			(a)In

			 generalThe third sentence of section 1905(b) of the Social

			 Security Act (42 U.S.C. 1396d(b)), is amended by inserting before the period at

			 the end the following: , or through an urban Indian health program

			 receiving funds under title V of the Indian Health Care Improvement

			 Act.

			(b)Conforming

			 amendmentSection 1911(c) of such Act (42 U.S.C. 1396j(c)), is

			 amended by inserting , or through an urban Indian health program

			 receiving funds under title V of the Indian Health Care Improvement Act

			 after facilities.

			3.Prohibition on

			 imposition of premiums, deductibles, copayments, and other cost-sharing on

			 indiansSection 1916 of the

			 Social Security Act (42 U.S.C. 1396o) is amended—

			(1)in subsection

			 (a)(3), by inserting (other than such individuals who are Indians (as

			 defined in section 4 of the Indian Health Care Improvement Act) after

			 other such individuals;

			(2)in subsection (b), in the matter preceding

			 paragraph (1), by inserting or who are Indians (as defined in section 4

			 of the Indian Health Care Improvement Act) after section

			 1902(a)(10); and

			(3)in subsection (c)(1), by inserting

			 (other than such an individual who is an Indian (as defined in section 4

			 of the Indian Health Care Improvement Act)) after section

			 1902(l)(1).

			4.Prohibition on

			 recovery against estates of indiansSection 1917(b)(1) of the Social Security

			 Act (42 U.S.C. 1396p(b)(1)) is amended, in the matter preceding subparagraph

			 (A), by inserting  who is not an Indian (as defined in section 4 of the

			 Indian Health Care Improvement Act) after an individual

			 the second place it appears.

		5.Requirement for

			 consultation with indian tribes prior to approval of section 1115

			 waiversSection 1115 of the

			 Social Security Act (42 U.S.C. 1315) is amended by adding at the end the

			 following:

			

				(g)In the case of an

				application for a waiver of compliance with the requirements of section 1902

				(or a renewal or extension of such a waiver) that is likely to affect members

				of an Indian tribe (as defined in section 4 of the Indian Health Care

				Improvement Act) or a tribal health program (whether operated by an Indian

				tribe or a tribal organization (as so defined) serving such members, the

				Secretary shall, prior to granting such a waiver under subsection (a) or

				renewing or extending such a waiver under subsection (e), consult with each

				such Indian

				tribe.

				.

		6.Requirement for

			 fair payment by medicaid managed care entities to indian health program

			 providersSection

			 1903(m)(2)(A)(ii) of the Social Security Act (42 U.S.C. 1396b(m)(2)(A)(ii)) is

			 amended to read as follows:

			

				(ii)such contract

				provides, in the case of entity that has entered into a contract for the

				provision of services with a facility or program of the Indian Health Service,

				whether operated by the Service or an Indian tribe or tribal organization (as

				defined in section 4 of the Indian Health Care Improvement Act) or an urban

				Indian health program receiving funds under title V of the Indian Health Care

				Improvement Act , that is not a Federally-qualified health center or a rural

				health clinic, that the entity shall provide payment that is not less than the

				highest level and amount of payment that the entity would make for the services

				if the services were furnished by a provider that is not a facility or program

				of the Indian Health

				Service;

				.

		7.Treatment of

			 medical expenses paid by or on behalf of an Indian by an indian health program

			 as costs incurred for medical care for purposes of determining medically needy

			 eligibilitySection

			 1902(a)(17)(D) of the Social Security Act (42 U.S.C. 1396a(a)(17)(D)) is

			 amended by inserting or by the Indian Health Service or an Indian tribe

			 or tribal organization (as defined in section 4 of the Indian Health Care

			 Improvement Act) after political subdivision

			 thereof.

		8.State option to

			 exempt indians from reductions in eligibility or benefitsSection 1902 of the Social Security Act (42

			 U.S.C. 1396a)) is amended by inserting after subsection (j) the

			 following:

			

				(k)The Secretary

				shall not disapprove a State plan amendment, or deny a State request for a

				waiver under section 1115 (or a renewal or extension of such a waiver), on the

				grounds that the amendment or waiver would exempt Indians (as defined in

				section 4 of the Indian Health Care Improvement Act) eligible for medical

				assistance from—

					(1)any restriction

				on eligibility for medical assistance under this title that would otherwise

				apply under the amendment or waiver;

					(2)any imposition of

				premiums, deductibles, copayments, or other cost-sharing that would otherwise

				apply under the amendment or waiver; or

					(3)any reduction in

				covered services or supplies that would otherwise apply under the amendment or

				waiver.

					.

		9.Effective

			 date

			(a)In

			 generalExcept as provided in subsection (b), this Act and the

			 amendments made by this Act apply to items or services furnished on or after

			 January 1, 2006.

			(b)Extension of

			 effective date for State law amendmentIn the case of a State

			 plan under title XIX of the Social Security

			 Act which the Secretary of Health and Human Services determines

			 requires State legislation in order for the plan to meet the additional

			 requirements imposed by the amendments made by a provision of this Act, the

			 State plan shall not be regarded as failing to comply with the requirements of

			 this Act solely on the basis of its failure to meet these additional

			 requirements before the first day of the first calendar quarter beginning after

			 the close of the first regular session of the State legislature that begins

			 after the date of enactment of this Act. For purposes of the previous sentence,

			 in the case of a State that has a 2-year legislative session, each year of the

			 session shall be considered to be a separate regular session of the State

			 legislature.

			

